Max Berueffy Senior Associate Counsel Writer’s Direct Number:(205) 268-3581 Facsimile Number:(205) 268-3597 Toll-Free Number:(800) 627-0220 May 3, 2012 VIA EDGAR U.S. Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 RE:United Investors Life Insurance Company United Investors Annuity Variable Account Advantage II Variable Annuity Filing Pursuant to Rule 497(j) for File No. 33-12000; 811-5013 Commissioners: On behalf of United Investors Life Insurance Company and United Investors Annuity Variable Account, we hereby certify, pursuant to Rule497(j)under the Securities Act of 1933, as amended, that the Prospectus and Statement of Additional Information being used in connection with the offering of the “Advantage II”, a variable annuity contract, and otherwise required to be filed under Rule497(c)does not differ from the Prospectus and Statement of Additional Information contained in Post-Effective Amendment No.29 for United Investors Variable Account as filed with the Commission on April30, 2012 via EDGARLINK. Please do not hesitate to call me at (800) 627-0220 if you have any questions. Sincerely, /s/ Max Berueffy Max Berueffy
